[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT]


           United States Court of Appeals
                       For the First Circuit

No. 01-1199

                    FEDERICO GONZÁLEZ-LARTIGUE,

                       Plaintiff, Appellant,

                                  v.

               TOGO D. WEST, JR., SECRETARY OF THE
                 DEPARTMENT OF VETERANS AFFAIRS,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

      [Hon. Jaime Pieras, Jr., U.S. Senior District Judge]


                                Before

                    Torruella, Circuit Judge,
                 Kravitch,* Senior Circuit Judge,
                    and Lynch, Circuit Judge.



     Elaine Rodríguez-Frank, for appellant.
     Lisa Bhatia-Gautier, Assistant U.S. Attorney, with whom Guillermo
Gil, United States Attorney, Miguel A. Fernández, Assistant U.S.
Attorney, Chief, Civil Division, and Fidel A. Sevillano, Assistant U.S.
Attorney, were on brief, for appellee.




*   Of the Eleventh Circuit, sitting by designation.
December 20, 2001




       -2-
          Per Curiam. Appellant Federico González-Lartigue challenges

the district court's order granting summary judgment on his claim

against the Department of Veterans Affairs for national origin

discrimination in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e, et seq.

          In a thoughtful and rigorous opinion, the district court

concluded that González Lartigue had failed to adduce evidence that the

employer's proffered explanation for the employment decision was false

or that the employer harbored a discriminatory animus against persons

of Puerto Rican ancestry. González Lartigue v. West, 124 F. Supp. 2d

125, 131-34 (D.P.R. 2000). We agree with the district court and have

nothing to add to the thorough analysis presented in the district

court's opinion.

          Affirmed.




                                 -3-